GIVAN, Justice.
This is an appeal from the denial of a petition for writ of habeas corpus. Appellant is now serving a twenty (20) year sentence in the Indiana State Prison on a conviction for Attempted Murder. His conviction was appealed to the Indiana Supreme Court where it was affirmed. Harris v. State (1981), Ind., 425 N.E.2d 154.
In his petition for a writ of habe-as corpus, appellant claims he is entitled to relief because he has attempted to receive the services of the Public Defender for the past two years but has been unsuccessful in obtaining the service of that office to file a post-conviction relief petition for him. Appellant misconstrues the purpose of a writ of habeas corpus. When a prisoner is being held in a state prison, under a commitment, regular on its face, habeas corpus will not lie and the petition for the writ should be dismissed. State ex rel. Spence v. Worden, Judge (1942), 219 Ind. 532, 39 N.E.2d 733. The trial court did not err in dismissing appellant's petition.
The trial court is affirmed.
SHEPARD, C.J. and PIVARNIK and DICKSON, JJ., concur.
DeBRULER, J., concurs in result.